DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission has been entered.
Allowable Subject Matter
Claim 45 is allowed.
The following claim drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Claim 21 / 32 + 
--creating an additional portion of hollow shell using additional first material after at least some volume of the first portion of the physical hollow shell has been filled by the second material; 
providing additional support material in granular form about an exterior of the second portion of physical hollow shell formed.--
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
Examiner notes that it is “improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order” (MPEP 2111).
In claim 21, for example, there is no requirement that (a) “filling the hollow shell with the second material, the second material being initially provided in a flowable form; and” occurs specifically before or specifically after (b) “providing a removable support material about an exterior of the hollow shell, wherein the removable support material is in a granular form;”.
If applicant intends for, e.g., (a) to occur before (b), then 
the steps could be labeled (e.g., step 1. (a), step 2. (b)); or,
the steps could be written to impose specific order (e.g., in (b) if “about an exterior of the hollow shell” was replaced with -- about an exterior of the hollow shell having the removable support material about the exterior--.)
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 31&41 and 42 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 31, the limitation “wherein the second material
differs from the first material by form by type of polymer or resin” is unclear as to whether this require that the both of the first and second materials are polymers or resins.
	Claim 28, from which claim 31 depends, only requires that the second material is a polymer or resin. The first material is not limited. This creates confusion.
The claim will be examined as if it read -- wherein the first material is
formed of a polymer or resin; and wherein the second material differs from the first material by form by type of polymer or resin--.
	A similar issue exists for claim 41.
In reference to claim 42, the limitation “a deposition head… a deposition head” creates an antecedent basis conflict. If there is one deposition head, the claim should recite --a deposition head… the deposition head--. If there are separate deposition heads, the claim should recite --a first deposition head… a second deposition head--.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 21, 24, 26-28, 30-32, 34, 36-38, 40, 41, 43, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchione (US 20200086555 A1).
	In reference to claim 21 and 32, Marchione discloses a fabrication method (“additive manufacturing” [P0001]), the method comprising:
creating a solid model of a desired part;
converting the solid model to a hollow shell assembly model, the hollow shell assembly model having an exterior surface representing an exterior surface of the desired part (“three-dimensional structure 112 may form only an outermost shell around powder material 110 in fill region 118” [0021]); 
creating a hollow shell from a first material using a 3-D printing process based on the hollow shell assembly model;
(“forming, by a first heat source, a three-dimensional structure in the powder bed, the three-dimensional structure defining a fill region.” [P0008] and “shell” [P0021])
providing a removable support material about an exterior of the hollow shell, wherein the removable support material is in a granular form (“the powder bed” [P0008] and see Fig 2. The powder bed is acts as a granular support material at least during printing. The claim does not require that it is present during filling. See claim interpretation comment above.)
filling the hollow shell with the second material, the second material being initially provided in a flowable form; and
allowing the second material to solidify,
wherein causing the second material to solidify within the hollow shell of the first material causes the first material and the second material to become integrated as a part (“filling the fill region with a second material, and fusing, by a second heat source, the second material in the fill region… fuse the second material to the three-dimensional structure to form a solid object” [P0008]).
Marchione is silent regarding whether the model is modeled after a desired part, however, this is obvious.
In reference to claim 24 and 34, the cited prior art discloses the method as in claim 21 and 32. 
Marchione further discloses wherein the support material about the exterior of the hollow shell includes one of: sand, ceramic, and silicone (“powder material 110 may comprise a glass component, a ceramic component, a polymeric component, a metal component, a plastic component, and/or a combination thereof” [P0015] and Claim 19).
In reference to claim 26 and 36, the cited prior art discloses the method as in claim 21 and 32. 
Marchione further discloses wherein the hollow shell is formed by providing and bonding a plurality of fused layers (“additive manufacturing” [P0001]).
In reference to claim 27 and 37, the cited prior art discloses the method as in claim 21 and 32. 
Marchione further discloses wherein the first material is formed of a polymer or resin. (“powder material 110 may comprise a glass component, a ceramic component, a polymeric component, a metal component, a plastic component, and/or a combination thereof” [P0015] and Claim 19).
In reference to claim 28 and 38, the cited prior art discloses the method as in claim 21 and 32. 
Marchione further discloses wherein the hollow shell is formed by providing and bonding a plurality of fused layers (“second material 212 comprises a glass component, a ceramic component, a polymeric component, a metal component, and/or a plastic component, and/or any combination(s) thereof” [P0028]).
In reference to claim 30 and 40, the cited prior art discloses the method as in claim 21 and 38. 
Marchione further discloses wherein the second material differs from the first material by form, specifically the first material is provided in form other than a flowable form (when the second material is provided the first material is solid, see Fig 2) 
In reference to claim 31 and 41, the cited prior art discloses the method as in claim 28 and 38. 
Marchione further discloses wherein the first material is formed of a polymer or resin. (“powder material 110 may comprise a glass component, a ceramic component, a polymeric component, a metal component, a plastic component, and/or a combination thereof” [P0015] and Claim 19); and wherein the second material differs from the first material by form by type of polymer or resin (“second material 212 and powder material 110 may include different materials” [P0028])
In reference to claim 43, the cited prior art discloses the method as in claim 32.
Marchione further discloses further including the step of creating at least one vent relief in the physical hollow shell, wherein the vent relief is configured to vent gas generated by or pushed out by the second material during the filling step (Fig 2 see element 120 and “formed as an opening in a portion of three-dimensional structure 112, by which a vacuum”)
In reference to claim 44, the cited prior art discloses the method as in claim 32.
Marchione further discloses wherein the support material is configured to provide thermal insulation to reduce warping or cracking of the physical hollow shell (Fig 1 shows that the unfused powder supports an overhang.).
	Claim 25 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marchione (US 20200086555 A1) in view of a Reddit post in a 3D printing forum (NPL 20151 - of record).
In reference to claim 25 and 35, the cited prior art discloses the method as in claim 21 and 32.
Marchione further teaches that the second material may comprise a combination of glass and plastic (“second material 212 comprises a glass component, a ceramic component, a polymeric component, a metal component, and/or a plastic component, and/or any combination(s) thereof” [P0028]) but does not specifically teach suspending one or more structural reinforcement structures within the second material while in flowable form.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, improving 3d printed parts, Reddit discloses suspending one or more structural reinforcement structures within the second material while in flowable form (“Make it impact resistant by filling it with a glass-fiber-filled epoxy.” [Comment by username: NotTooDeep]). 
In the cited Reddit post, “Reddit”, discloses the idea of “filling hollow parts with epoxy/urethane or other resin to make them sturdier” (Title). Epoxy is flowable. The post is posted in a 3D printing discussion forum (i.e., in the /r/3Dprinting “subreddit”) and is referring to 3D printed parts. That the post is directed to 3D Printing is further evidenced by the comments that discuss “infill” and other 3D printing parameters.
In other words, Reddit teaches that glass-fiber is useful for filling 3d printed parts in order to make them more impact resistant.
The combination would be achievable by either replacing the second material of Marchione with the glass-fiber-filled epoxy of Reddit or modifying the second material of Marchione with glass fiber.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the process to comprise suspending one or more structural reinforcement structures within the second material while in flowable form.
A person having ordinary skill in the art would have been specifically motivated to replace the second material of Marchione with the glass-fiber-filled epoxy of Reddit or modify the second material of Marchione with glass fiber in order to improve the impact resistance of the part; to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Claim 21, 32, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20160221266 A1) in view of Jaker (US 20160122541 A1)
Cronin shows that it was known to print parts with cavities to fill using flowable materials. Jaker shows that it was known to provide support material in granular form.
	In reference to claim 21, 32, 42, Cronin discloses a fabrication method, the method comprising:
creating a solid model of a desired part;
converting the solid model to a hollow shell assembly model, the hollow shell assembly model having an exterior surface representing an exterior surface of the desired part (“method of generating instruction for printing an object to be printed with a 3D printer, wherein the object has a shell” [0006]; 
creating a hollow shell from a first material using a 3-D printing process based on the hollow shell assembly model (“printing of the object's shell,” [P0020])
providing a removable support material about the hollow shell, (“part and support materials are deposited by a printhead” [P0022])
…
filling the hollow shell with the second material, the second material being initially provided in a flowable form; and
allowing the second material to solidify,
wherein causing the second material to solidify within the hollow shell of the first material causes the first material and the second material to become integrated as a part (“printing of the object's shell, and a fluid infill that is injected or otherwise inserted into voids within printed infill within the object's shell after the shell and printed infill have been printed” [P0020] and “fluid-infill material may then be injected in fluid form into the shell and then allowed to solidify by cooling” [P0029]); 
wherein a deposition head having a first nozzle is used to deposit the first material used to form the physical hollow shell, and wherein a deposition head having a second nozzle is used to fill the physical hollow shell with the second material (“fused deposition modeling extrudes hot plastic through a nozzle, building up a model… part and support materials are deposited by a printhead” [P0022] and “the injection system may include a plurality of nozzles for filling a plurality of objects simultaneously” [P0030])
Cronin explain that the method includes “variety of different 3D printing processes" [P0022].
	Cronin does not disclose wherein the removable support material is provided in a granular form about an exterior of the part.
	It would be obvious to provide a support about the exterior of the part in order to support the exterior of the part, however, Cronin does not disclose that the support is granular.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing (Abstract), Jaker discloses that “the support material may alternatively be provided to an extrusion-based additive manufacturing system in powder form for use in an auger-pump print head” [0113]. 
The combination would be achievable by providing a removable support material about an exterior of the hollow shell, wherein the removable support material is in a granular form as taught by Jaker as being an art recognized alternative to providing support material in a filament form.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method to comprise providing a removable support material about an exterior of the hollow shell.
removable support material is in a granular form 
A person having ordinary skill in the art would have been specifically motivated to provide the support material in a granular form as taught by Jaker in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results.
	Claim 21, 32, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cronin (US 20160221266 A1) in view of Rodgers (US 20120258250 A1) and further in view of Wilk (US 20200114581 A1)
Cronin shows that it was known to print parts with cavities to fill using flowable materials and to heat them. Rodgers shows that it was known to provide exterior supports to 3d printed parts when they are heated. And, Wilk shows that it was known to provide support to exterior granular supports to 3d printed parts when they are heated.
	In reference to claim 21, 32, 42, Cronin discloses a fabrication method, the method comprising:
creating a solid model of a desired part;
converting the solid model to a hollow shell assembly model, the hollow shell assembly model having an exterior surface representing an exterior surface of the desired part (“method of generating instruction for printing an object to be printed with a 3D printer, wherein the object has a shell” [0006]; 
creating a hollow shell from a first material using a 3-D printing process based on the hollow shell assembly model (“printing of the object's shell,” [P0020])
providing a removable support material about …the hollow shell, (“part and support materials are deposited by a printhead” [P0022])
…
filling the hollow shell with the second material, the second material being initially provided in a flowable form; and
allowing the second material to solidify,
wherein causing the second material to solidify within the hollow shell of the first material causes the first material and the second material to become integrated as a part (“printing of the object's shell, and a fluid infill that is injected or otherwise inserted into voids within printed infill within the object's shell after the shell and printed infill have been printed” [P0020] and “fluid-infill material may then be injected in fluid form into the shell and then allowed to solidify by cooling” [P0029] and “the fluid infill material may be injected or poured into the shell in a solid, for example, granular form,” [P0029]); 
wherein a deposition head having a first nozzle is used to deposit the first material used to form the physical hollow shell, and wherein a deposition head having a second nozzle is used to fill the physical hollow shell with the second material (“fused deposition modeling extrudes hot plastic through a nozzle, building up a model… part and support materials are deposited by a printhead” [P0022] and “the injection system may include a plurality of nozzles for filling a plurality of objects simultaneously” [P0030])
Cronin explains that the method includes “variety of different 3D printing processes" [P0022] including fused deposition modeling.
	Cronin does not disclose wherein the removable support material is provided in a granular form an exterior of the hollow shell. 
	Cronin further notes that the part may be heated (“the application of heat… causes the granular material to solidify or otherwise bind to inner portions of the object shell” [P0029])
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, additive manufacturing (Abstract) with isotropic properties [P0072], Rodgers discloses that annealing is useful “for enhancing interlayer bonding; increasing part strength, elongation, and toughness; reducing porosity; and providing transparent and/or translucent properties” [P0016].
Rodger teaches that to perform annealing by providing a support structure about the exterior of the part comprising a material with a higher glass transition temperature [P0042] such that “the annealing cycle allowed the part material to flow and conform to the dimensions of the support structure, thereby providing bulk isotropic properties for each of the 3D parts” [P0072].
The combination would be achievable by providing the part with a support about the exterior as taught by Rodgers. Thus, the combination would have a reasonable expectation of success.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that a removable support material is provided on an exterior of the hollow shell.
A person having ordinary skill in the art would have been specifically motivated to provide a removable support material on an exterior of the hollow shell in order to improve the properties of the part by supporting the part [P0072 of Rodgers] while either annealing to improve the properties of the part [P0016 of Rodgers] or heating the fill material as taught by Cronin [P0029]; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
The combination discloses the method except that the support material is not granular.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, 3d printed parts [Abstract], Wilk discloses that a support material placed outside of a part to be heated can be granular (“suitable charging materials include sand, quartz granules” [P0029]) and is useful for treating a 3d printed object (“spatial object 12 of interest may be printed/manufactured according to known procedures using commercially-available 3D” [P0023]) by heating to prevent deformation (“the charging material 16 ensures mechanical maintenance of the geometric form of the object 12 and further inhibits the deformation of the object 12” [P0027]). See Fig 4.

    PNG
    media_image1.png
    323
    318
    media_image1.png
    Greyscale

The combination would be achievable by replacing the support material of Rodgers with the support material of Wilk.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the support material was provided in a granular form as claimed.
A person having ordinary skill in the art would have been specifically motivated to provide an art recognized removable support material on an exterior of the hollow shell in order to protect the part while heating [P0027 of Wilk] by annealing to improve the properties of the part [P0016 of Rodgers] or heating the fill material as taught by Cronin [P0029]; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Millar (US 20160067918 A1) teaches “In a non-limiting example, ionic liquids gelled with fumed silica can form support matrices that can withstand significant weight of the feed material, thereby rendering the material suitable for supporting printed objects made of high density feed material such as metals, or large sized printed objects.” [0021]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.reddit.com/r/3Dprinting/comments/3hewrd/has_anyone_tried_filling_hollow_parts_with/